DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 contains allowable subject matter “the development index in a region of the separating point is less than −1.” 
In the closest prior art, Lund-Laverick (U.S. Pre-Grant Publication No. 2020/0088169) discloses a rotor blade for a wind turbine, comprising: a rotor blade body (10; figure 2) having a longitudinal length (L; figure 4) extending from a blade root to a blade tip and having a variable profile depth (as shown; figure 4), wherein: the rotor blade body is divided at a separating point and has a separating point profile depth at the separating point (blade 10 separated into three segments; figure 2), the rotor blade body has a blade length starting from the blade root to the blade tip and having blade length values ranging between 0% to 100% (as shown; figure 4), the separating point is arranged in a blade length value range between 25% and 50% (as shown; figure 2), a rotor blade section facing the blade root (92) and a rotor blade section facing away from the blade root (94) are connected together at the separating point and form the rotor blade body (as shown; figure 2).
While Lund-Laverick teaches a variable profile depth in Fig. 4, it does not sufficiently teach a development index profile or the development index in a region of the separating point. No other prior art sufficiently teaches this feature. 
In another prior art, Hibbard (U.S. Patent No. 8,777,573) teaches a wind turbine blade made of two or three segments, Hibbard also does not teach the claimed development index 
In a non-prior art, Lipka et al. (U.S. Pre-Grant Publication No. 2021/0222668) teaches a depth ratio comprising the variable profile depth and the separating point profile depth, a development index is defined as a gradient of the depth ratio in a direction of the longitudinal length of the rotor blade body, and the development index in a region of the separating point is about -1 (the slope at separating point 160’ is about -1; see annotated figure 16 below).

    PNG
    media_image1.png
    405
    580
    media_image1.png
    Greyscale


However, Lipka is not a prior art in that Lipka (filing date: 01/19/2021) is filed after the effective filing date of the instant application (effective filing date: 02/20/2018).
In another non-prior art, Messing (U.S. Pre-Grant Publication No. 2020/00248671) teaches wherein the development index in a region of the separating point is less than -1 (in Fig. 2, when the values of Y-axis is normalized to the thickness at separation point 230, the slop at separation point 230 is less than -1). However, Messing is applicant’s own disclosure filed after the effective filing date of the instant application. 
Because no prior art of record teaches the claimed development index less than -1 in a region of the separating point, it would not have been obvious to one of ordinary skill in the art to modify the prior art to create the claimed invention.
Claims 2-11 and 18-19 are also allowed by virtue of their dependency on claim 1.
  	Claim 12 is allowed because it contains the same allowable subject matter wherein the development index in a region of the separating point is less than −1.
Claims 13-19 are also allowed by virtue of their dependency on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ruijter (U.S. Patent No. 9,982,654) teaches a thickness profile of a wind turbine blade.
Fukami (European Patent Application EP 2,910,772 A1) teaches a depth profile of a wind turbine blade.
Rob et al. (U.S. Patent No. 10,253,751) teaches a depth profile of a wind turbine blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        7/31/2021